DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 3 December 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 3, 9, 11, 17, and 19; has canceled claims 4, 12, and 20; and has introduced new claims 21-23.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant's arguments filed 3 December 2020 have been fully considered but they are not persuasive. 
Regarding the Applicant's argument that the proposed art combination works on seismic waves at multi-component geophones placed along the surface rather than "numerically obtained seismic waves at multi-component geophones synthetically places at subsurface area," Examiner respectfully submits the argument is moot. The claimed invention clearly does not provide any limitation on placement of geophones, and it is not even clear how the specification provides any support for such placement (or even what it means for a geophone to “numerically obtain” a seismic wave).
Regarding the Applicant's argument that the combination of Hardage, Chen, and Vinje is silent with respect to the wavefields including a horizontal component and a vertical component, Examiner respectfully disagrees. In the first place, the Applicant's attempts to distinguish horizontal and vertical components from the SH and SV modes in Hardage appear to be based on an implicit assumption that component refers to a component in the direction of propagation. SH and SV modes are polarized in horizontal and vertical directions, respectfully, so they can be deemed to correspond to vertical and horizontal components.  
Moreover, even if the Examiner were to understand the limitations to refer strictly to direction of propagation there is evidence in the art that SH and SV waves are respectively horizontally and vertically propagating.  Schlumberger (“Oilfield Glossary”) teaches that an SH wave is “polarized so that its particle motion and direction of propagation are contained in a horizontal plane” (SH-wave) and an SV wave is 
Additionally, Hardage discloses upgoing and downgoing P and S modes (e.g. col. 7, lines 55-57), which indicates at least a vertical component of both P and S waves in the direction of propagation, and further associates S-wave events with horizontal-sensor responses (col. 7, lines 54-55).  Thus, even if the SH and SV modes were not properly interpreted as horizontal and vertical components, Hardage clearly discloses wavefields including a horizontal component and a vertical component.
Particularly, when the teachings of Hardage are considered in light of teachings of Edme (US 20130088939 - cited in IDS), Bale (US 9753166 - cited in IDS), and Halliday (US 20170363757), it is clear that Hardage would necessarily or obviously include the separation into vertical and horizontal components of P and S waves as claimed. Edme teaches that the vertical component of seismic waves is mainly P waves and the horizontal is mainly S waves ([0017]). Bale teaches that P-wave and S-wave data are separated as vertical and horizontal component data (col. 6, lines 47-50). Halliday teaches determining P-wave contributions on horizontal and vertical components ([0112]).
Regarding the Applicant’s argument the Hardage, Chen, and Vinje are silent with respect to the limitations directed to the observed noise and observed signal, the argument is moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hardage (US Pat 8040754 – cited in IDS) in view of Chen et al. (“Random noise attenuation using local signal-and-noise orthogonalization” – cited in IDS), Vinje (US PGPub 20160202369) and Wang et al. (US PGPub 20120002505), hereinafter referred to as Hardage, Chen, Vinje, and Wang, respectively.

Regarding claim 1, Hardage teaches a method comprising:
obtaining multi-component wavefields (processing circuit is provided with mixed P, SH and SV modes in field-coordinate data space, 2002, Fig. 20 and col. 15, lines 24-26), wherein the multi-component wavefields include a horizontal component and a vertical component (SH and SV modes in field-coordinate data space, Hardage, col. 15, lines 24-26; alternatively, downgoing and upgoing P and S modes, col. 7, lines 55-57 and S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines 54-55); SH and SV modes are known in the art to be polarized in horizontal and vertical directions, respectively, but even if these do not necessarily constitute the claimed horizontal and vertical components, downgoing/upgoing modes necessarily contain at least a vertical component and S-wave events dominating horizontal sensor responses means there must also be a horizontal component
performing wavefield separation on the multi-component wavefields to obtain separated wavefields (programmed to segregate, separate or otherwise remove P mode data, 2004, Fig. 20 and col. 15, lines 27-30; SH and SV modes … are segregated and processed separately, 2008, Fig. 20 and col. 15, lines 52-57) wherein the obtained separated wavefields include at least one of a P-wavefield for the horizontal component; a P-wavefield for the vertical component (downgoing and upgoing P … modes, col. 7, lines 55-57), an S-wavefield for the horizontal component (SH modes, col. 15, lines 24-26; or S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines 54-55), or an S-wavefield for the vertical component (SV modes, col. 15, lines 24-26; or downgoing and upgoing … S modes, col. 7, lines 55-57); as noted above, even if the SH modes and SV modes are not properly interpreted as for the vertical and horizontal components, respectively, there are still clearly P and S modes in the vertical component and at least S modes in the horizontal component
and in response to performing the wavefield separation on the multi-component wavefield to obtain the separated wavefields, applying a filtering to the obtained separated wavefields to obtain filtered wavefields (noise rejection procedures may be applied to the data to improve signal to noise ratio, 2016, Fig. 20 and col. 16, lines 18-22).
Hardage does not necessarily teach that wavefield separation is performed during numerical modeling, wherein the obtained separated wavefields include one or more false artifacts generated during the numerical modeling, and wherein the one or 
However, Hardage does teach that velocity filtering is a numerical procedure for separating S events and P events (col. 15, lines 31-41), which suggests wavefield separation is performed during numerical modeling. 
Vinje teaches that mode-converted PS-wave data cases artifacts in migration ([0005]), which suggests that artifacts would appear at locations of P-wave to S-wave conversion and S-wave reflection (converted waves are S-wave reflections).  Hardage discloses P-wave to S-wave conversion (col. 9, lines 4-22), which indicates that locations of such conversions occur in the seismic data of Hardage.  Therefore, a person of ordinary skill would expect that false artifacts caused by P-wave to S-wave conversion and S-wave reflection, and thus obviously located at one or more location where the conversion and reflection are taking place, would occur in the seismic data of Hardage.
local orthogonalization, pp. 6-7; local-orthogonalization approach can be considered as a specific case of previously proposed nonstationary matching filtering, pg. 5, first paragraph).  Chen teaches that this approach is effective for filtering seismic data (Abstract) and that it is particularly useful for situations where conventional denoising approaches may not be optimal due to signal-leakage energy (pg. 4, first paragraph), which can be retrieved by applying the LOW weighting operator to the initial signal (pg. 12, last paragraph).  Given that the LOW filtering method of Chen is mathematically the same as that disclosed in the instant application, Examiner best understands that it would inherently produce the result of removing the one or more false artifacts generated during the numerical modeling from the obtained separated wavefields when applied to data including one or more false artifacts.
Wang teaches that, in multi-component seismic detection, P-waves are often considered to be received by vertical components and S-waves by horizontal components ([0002]), but “mode leakage” can occur such that P-wave energy cross-contaminates the horizontal components and S-wave energy cross-contaminates the vertical components ([0003] and [0009]). Furthermore, Wang teaches reducing noise by recovering amplitudes of separated P-wave and S-waves ([0047]-[0049]).  These teachings suggest that the cross-contaminated P-wave in the horizontal component would be considered observed noise on the observed signal of the horizontal component and, similarly, that the cross-contaminated S-wave on the vertical component would be considered observed noise on the observed signal of the vertical component.


Regarding claim 9, Hardage discloses a device comprising: 
a memory (RAM, ROM … flash memory, col. 18, lines 15-20); and
 a processing unit (processor or other processing circuit, col. 18, lines 8-15) that is arranged to perform operations including: 
obtaining multi-component wavefields (processing circuit is provided with mixed P, SH and SV modes in field-coordinate data space, 2002, Fig. 20 and col. 15, lines 24-26), wherein the multi-component wavefields include a horizontal component and a vertical component (SH and SV modes in field-coordinate data space, Hardage, col. 15, lines 24-26; alternatively, downgoing and upgoing P and S modes, col. 7, lines 55-57 and S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines 54-55); 
performing wavefield separation on the multi-component wavefields to obtain separated wavefields (programmed to segregate, separate or otherwise remove P mode data, 2004, Fig. 20 and col. 15, lines 27-30; SH and SV modes … are segregated and processed separately, 2008, Fig. 20 and col. 15, lines 52-57), wherein the obtained separated wavefields include at least one of a P-wavefield for the horizontal component; a P-wavefield for the vertical component (downgoing and upgoing P … modes, col. 7, lines 55-57), an S-wavefield for the horizontal component (SH modes, col. 15, lines 24-26; or S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines SV modes, col. 15, lines 24-26; or downgoing and upgoing … S modes, col. 7, lines 55-57); and 
in response to performing the wavefield separation on the multi-component wavefield to obtain the separated wavefields, applying a filtering to the obtained separated wavefields to obtain filtered wavefields (noise rejection procedures may be applied to the data to improve signal to noise ratio, 2016, Fig. 20 and col. 16, lines 18-22).
Hardage does not necessarily teach that wavefield separation is performed during numerical modeling, wherein the obtained separated wavefields include one or more false artifacts generated during the numerical modeling, and wherein the one or more false artifacts are located at one or more places where P-wave to S-wave conversion and S-wave reflection are taking place; and does not teach that the filtering is a local orthogonalization weight (LOW) filtering, wherein applying the LOW filtering removes the one or more false artifacts generated during the numerical modeling from the obtained separated wavefields, and wherein one of: the P-wavefield for the horizontal component is observed noise and the horizontal component is an observed signal; the P-wavefield for the vertical component is observed noise and the vertical component is an observed signal; the S-wavefield for the horizontal component is observed noise and the horizontal component is an observed signal; or the S-wavefield for the vertical component is observed noise and the vertical component is an observed signal.

Vinje teaches that mode-converted PS-wave data cases artifacts in migration ([0005]), which suggests that artifacts would appear at locations of P-wave to S-wave conversion and S-wave reflection (converted waves are S-wave reflections).  Hardage discloses P-wave to S-wave conversion (col. 9, lines 4-22), which indicates that locations of such conversions occur in the seismic data of Hardage.  Therefore, a person of ordinary skill would expect that false artifacts caused by P-wave to S-wave conversion and S-wave reflection, and thus obviously located at one or more location where the conversion and reflection are taking place, would occur in the seismic data of Hardage.
Chen teaches local orthogonalization weight (LOW) filtering (local orthogonalization, pp. 6-7; local-orthogonalization approach can be considered as a specific case of previously proposed nonstationary matching filtering, pg. 5, first paragraph).  Chen teaches that this approach is effective for filtering seismic data (Abstract) and that it is particularly useful for situations where conventional denoising approaches may not be optimal due to signal-leakage energy (pg. 4, first paragraph), which can be retrieved by applying the LOW weighting operator to the initial signal (pg. 12, last paragraph).  Given that the LOW filtering method of Chen is mathematically the same as that disclosed in the instant application, Examiner best understands that it would inherently produce the result of removing the one or more false artifacts 
Wang teaches that, in multi-component seismic detection, P-waves are often considered to be received by vertical components and S-waves by horizontal components ([0002]), but “mode leakage” can occur such that P-wave energy cross-contaminates the horizontal components and S-wave energy cross-contaminates the vertical components ([0003] and [0009]). Furthermore, Wang teaches reducing noise by recovering amplitudes of separated P-wave and S-waves ([0047]-[0049]).  These teachings suggest that the cross-contaminated P-wave in the horizontal component would be considered observed noise on the observed signal of the horizontal component and, similarly, that the cross-contaminated S-wave on the vertical component would be considered observed noise on the observed signal of the vertical component.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the device of Hardage such that wavefield separation is performed during numerical modeling, wherein the obtained separated wavefields include one or more false artifacts generated during the numerical modeling, and wherein the one or more false artifacts are located at one or more places where P-wave to S-wave conversion and S-wave reflection are taking place; and the filtering is a local orthogonalization weight (LOW) filtering, wherein applying the LOW filtering removes the one or more false artifacts generated during the numerical modeling from the obtained separated wavefields, and wherein one of: the P-wavefield for the horizontal component is observed noise and the 

Regarding claim 17, Hardage discloses a non-transitory computer-readable medium storing instructions executable by a computer system (col. 18, lines 15-20) to perform operations comprising: 
obtaining multi-component wavefields (processing circuit is provided with mixed P, SH and SV modes in field-coordinate data space, 2002, Fig. 20 and col. 15, lines 24-26), wherein the multi-component wavefields include a horizontal component and a SH and SV modes in field-coordinate data space, Hardage, col. 15, lines 24-26; alternatively, downgoing and upgoing P and S modes, col. 7, lines 55-57 and S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines 54-55); 
performing wavefield separation on the multi-component wavefields to obtain separated wavefields (programmed to segregate, separate or otherwise remove P mode data, 2004, Fig. 20 and col. 15, lines 27-30; SH and SV modes … are segregated and processed separately, 2008, Fig. 20 and col. 15, lines 52-57), wherein the obtained separated wavefields include at least one of a P-wavefield for the horizontal component; a P-wavefield for the vertical component (downgoing and upgoing P … modes, col. 7, lines 55-57), an S-wavefield for the horizontal component (SH modes, col. 15, lines 24-26; or S-wave events that tend to dominate horizontal-sensor responses, col. 7, lines 54-55), or an S-wavefield for the vertical component (SV modes, col. 15, lines 24-26; or downgoing and upgoing … S modes, col. 7, lines 55-57); and 
in response to performing the wavefield separation on the multi-component wavefield to obtain the separated wavefields, applying a filtering to the obtained separated wavefields to obtain filtered wavefields (noise rejection procedures may be applied to the data to improve signal to noise ratio, 2016, Fig. 20 and col. 16, lines 18-22).
Hardage does not necessarily teach that wavefield separation is performed during numerical modeling, wherein the obtained separated wavefields include one or more false artifacts generated during the numerical modeling, and wherein the one or more false artifacts are located at one or more places where P-wave to S-wave 
However, Hardage does teach that velocity filtering is a numerical procedure for separating S events and P events (col. 15, lines 31-41), which suggests wavefield separation is performed during numerical modeling.  
Vinje teaches that mode-converted PS-wave data cases artifacts in migration ([0005]), which suggests that artifacts would appear at locations of P-wave to S-wave conversion and S-wave reflection (converted waves are S-wave reflections).  Hardage discloses P-wave to S-wave conversion (col. 9, lines 4-22), which indicates that locations of such conversions occur in the seismic data of Hardage.  Therefore, a person of ordinary skill would expect that false artifacts caused by P-wave to S-wave conversion and S-wave reflection, and thus obviously located at one or more location where the conversion and reflection are taking place, would occur in the seismic data of Hardage.
local orthogonalization, pp. 6-7; local-orthogonalization approach can be considered as a specific case of previously proposed nonstationary matching filtering, pg. 5, first paragraph).  Chen teaches that this approach is effective for filtering seismic data (Abstract) and that it is particularly useful for situations where conventional denoising approaches may not be optimal due to signal-leakage energy (pg. 4, first paragraph), which can be retrieved by applying the LOW weighting operator to the initial signal (pg. 12, last paragraph).  Given that the LOW filtering method of Chen is mathematically the same as that disclosed in the instant application, Examiner best understands that it would inherently produce the result of removing the one or more false artifacts generated during the numerical modeling from the obtained separated wavefields when applied to data including one or more false artifacts.
Wang teaches that, in multi-component seismic detection, P-waves are often considered to be received by vertical components and S-waves by horizontal components ([0002]), but “mode leakage” can occur such that P-wave energy cross-contaminates the horizontal components and S-wave energy cross-contaminates the vertical components ([0003] and [0009]). Furthermore, Wang teaches reducing noise by recovering amplitudes of separated P-wave and S-waves ([0047]-[0049]).  These teachings suggest that the cross-contaminated P-wave in the horizontal component would be considered observed noise on the observed signal of the horizontal component and, similarly, that the cross-contaminated S-wave on the vertical component would be considered observed noise on the observed signal of the vertical component.


Regarding claims 2, 10, and 18, the combination of Hardage, Chen, Vinje, and Wang makes obvious the method, device, and medium of claims 1, 9, and 17, respectively, (the operations) further comprising calculating a depth image based on the filtered wavefields (data are (stacked or summed) to create an initial image, Hardage, 2018, Fig. 20 and col. 16, lines 23-24; vertical coordinate axis of the image is either depth or time, Hardage, col. 17, lines 3-6).

Regarding claims 8 and 16, the combination of Hardage, Chen, Vinje, and Wang makes obvious the method and device of claims 1 and 9, respectively, wherein the wavefield separation is performed using a P- wavefield and S-wavefield separation method (programmed to segregate, separate or otherwise remove P mode data, Hardage, 2004, Fig. 20 and col. 15, lines 27-30; SH and SV modes … are segregated and processed separately, Hardage, 2008, Fig. 20 and col. 15, lines 52-57).

Regarding claims 21, 22, and 23, the combination of Hardage, Chen, Vinje, and Wang makes obvious the method, device, and medium of claims 2, 10, and 18, respectively, wherein the depth image is of an underground oil reservoir (embodiments may be used in oil and gas exploration and exploitation where seismic data are widely used, Hardage, col. 3, lines 16-17).  The seismic data of Hardage is used to create a depth image, so if the invention is used on seismic data used in oil exploration, as taught by Harding, it will inevitably be used to create a depth image of an underground oil reservoir.

Claims 3, 5-7, 11, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardage in view of Chen, Vinje, and Wang as applied to claims 1, 9, and 17 above, and further in view of Bai et al. (“P- and S-wavefield simulations using both the first- and second-order separated wave equations through a high-order staggered grid finite-difference method” – cited in IDS), hereinafter referred to as Bai.

Regarding claim 3, 11, and 19, the combination of Hardage, Chen, Vinje, and Wang makes obvious the method, device, and medium of claims 1, 9, and 17, respectively.
The combination does not necessarily teach that the multi-component wavefields are formed using a time-domain elastic wave propagation model based on first-order 2D elastic wave equations.
Bai teaches separating the P-wavefield from the S-wavefield using separate elastic wave equations including first-order equations (Abstract).  The separated elastic wave equations are 2D equations in x and z and are time-domain equations (section 2.2, pg. 84, right column – pg. 85, left column, equations (6) and (7)).  Bai teaches that the separate elastic equations have the advantage in terms of phase identification, onset time picking, and making it easy to fully separate the seismic wavefield (pg. 94, right column). 


Regarding claims 5 and 13, the combination of Hardage, Chen, Vinje, Wang, and Bai makes obvious the method and device of claims 3 and 11, respectively, wherein performing wavefield separation comprises: decoupling the first-order 2D elastic wave equations into separate P-wave and S-wave components (Bai, equations (6) and (7)); and separating the multi-component wavefields based on the decoupled first-order 2D elastic wave equations (P- and S-wavefields can be separated from full wavefield simulated by solving the first-order … elastodynamic equations of motion, Bai, pg. 83, right column, last paragraph – pg. 84, right column, first paragraph).

Regarding claims 6 and 14, the combination of Hardage, Chen, Vinje, Wang, and Bai makes obvious the method and device of claims 5 and 13, respectively, wherein first-order 2D elastic wave equations are written in a stress and particle-velocity formulation (velocity-stress, Bai, Abstract; particle velocities, Bai, pg. 9, left column, last paragraph), and decoupling the first-order 2D elastic wave equations (Bai, equations (6) stress components of the separated P- and S-waves, Bai, pg. 85, left column, first paragraph) and particle-velocity for both the horizontal component and the vertical component (x-component velocity … z-component velocity … of the compressional … waves, Bai, section 2.2, pg. 84, right column) .

Regarding claims 7 and 15, the combination of Hardage, Chen, Vinje, Wang, and Bai makes obvious the method and device of claims 3 and 11, respectively, wherein applying the LOW filtering comprises: for each wavefield in the separated wavefields: calculating a local orthogonalization weight (Chen, equation (6), pg. 7; calculating LOW, pg. 7, last line); and obtaining a filtered wavefield by applying the calculated local orthogonalization weight to a corresponding component of the multi-component wavefields (retrieve the leakage energy by applying a weighting operator to the initial signal, Chen, pg. 12, last paragraph).  The separated wavefields are the data to which the filtering of Hardage is applied, so it is obvious that in the combination described with respect to claim 1, where the LOW filtering is used for the filtering of Hardage, the application to the “initial signal” would be to each wavefield in the separated wavefields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Catherine T. Rastovski/Primary Examiner, Art Unit 2862